Exhibit 10.21 SECOND LIEN CREDIT AGREEMENT DATED AS OF NOVEMBER 15, 2006 by and among RADNET MANAGEMENT, INC. as Borrower and THE OTHER PERSONS PARTY HERETO THAT ARE DESIGNATED AS CREDIT PARTIES and GENERAL ELECTRIC CAPITAL CORPORATION as Agent and THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO as Lenders and GE CAPITAL MARKETS, INC. as Lead Arranger TABLE OF CONTENTS Page SECTION 1. AMOUNTS AND TERMS OF LOANS2 1.1 Term Loan C2 1.2 Interest and Applicable Margins2 1.3 Fees4 1.4 Payments5 1.5 Prepayments5 1.6 Maturity6 1.7 Loan Accounts7 1.8 Yield Protection7 1.9 Taxes8 SECTION 2. CONDITIONS TO LOANS10 2.1 Conditions to the Term Loan C10 SECTION 3. REPRESENTATIONS AND WARRANTIES12 3.1 Organization, Powers, Capitalization and Good Standing12 3.2 Disclosure13 3.3 No Material Adverse Effect13 3.4 No Conflict13 3.5 Financial Statements and Projections13 3.6 Solvency14 3.7 Use of Proceeds; Margin Regulations14 3.8 Brokers14 3.9 Compliance with Laws14 3.10 Intellectual Property15 3.11 Investigations, Audits, Etc15 3.12 Employee Matters15 3.13 Litigation; Adverse Facts15 3.14 Ownership of Property; Liens15 3.15 Environmental Matters16 3.16 ERISA17 3.17 Deposit and Disbursement Accounts18 3.18 Agreements and Other Documents18 3.19 Insurance18 3.20 Taxes and Tax Returns18 3.21 Inactive Subsidiaries19 3.22 Health Care Matters19 3.23 Merger Agreement21 3.24 No Earn-outs22 i SECTION 4. AFFIRMATIVE COVENANTS22 4.1 Compliance With Laws and Contractual Obligations22 4.2 Insurance22 4.3 Inspection; Lender Meeting23 4.4 Organizational Existence24 4.5 Environmental Matters24 4.6 Landlords' Agreements, Mortgagee Agreements, Bailee Letters and Real Estate Purchases25 4.7 Further Assurances25 4.8 Payment of Taxes26 4.9 Cash Management Systems26 4.10 Interest Rate Agreements26 4.11 Healthcare Matters26 SECTION 5. NEGATIVE COVENANTS27 5.1 Indebtedness27 5.2 Liens and Related Matters28 5.3 Investments29 5.4 Contingent Obligations30 5.5 Restricted Payments31 5.6 Restriction on Fundamental Changes32 5.7 Disposal of Assets or Subsidiary Stock35 5.8 Transactions with Affiliates35 5.9 Conduct of Business35 5.10 Changes Relating to Indebtedness36 5.11 Fiscal Year36 5.12 Press Release; Public Offering Materials36 5.13 Subsidiaries36 5.14 Deposit Accounts36 5.15 Hazardous Materials36 5.16 ERISA36 5.17 Sale-Leasebacks37 5.18 Prepayments of Other Indebtedness37 5.19 Changes to Material Contracts37 5.20 Operating Leases37 5.21 Inactive Subsidiaries37 SECTION 6. FINANCIAL COVENANTS/REPORTING37 6.1 Financial Covenants37 6.2 Financial Statements and Other Reports39 6.3 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under Agreement43 ii SECTION 7. DEFAULT, RIGHTS AND REMEDIES44 7.1 Event of Default44 7.2 Intentionally Omitted46 7.3 Acceleration and other Remedies46 7.4 Performance by Agent46 7.5 Application of Proceeds46 SECTION 8. ASSIGNMENT AND PARTICIPATION47 8.1 Assignments and Participations; Binding Effect47 8.2 Agent49 8.3 Set Off and Sharing of Payments56 SECTION 9. MISCELLANEOUS56 9.1 Indemnities56 9.2 Amendments and Waivers57 9.3 Notices58 9.4 Failure or Indulgence Not Waiver; Remedies Cumulative60 9.5 Marshaling; Payments Set Aside60 9.6 Severability61 9.7 Lenders' Obligations Several; Independent Nature of Lenders' Rights61 9.8 Headings61 9.9 Applicable Law61 9.10 Successors and Assigns61 9.11 No Fiduciary Relationship; Limited Liability61 9.12 Construction62 9.13 Confidentiality62 9.14 CONSENT TO JURISDICTION62 9.15 WAIVER OF JURY TRIAL63 9.16 Survival of Warranties and Certain Agreements63 9.17 Entire Agreement63 9.18 Counterparts; Effectiveness63 9.19 Replacement of Lenders64 9.20 Delivery of Termination Statements and Mortgage Releases65 9.21 Subordination of Intercompany Debt65 9.22 Intercreditor Agreement65 iii INDEX OF APPENDICES Annexes Annex A - Definitions Annex B - Pro Rata Shares and Term Loan C Commitment Amounts Annex C - Closing Checklist Annex D - Pro Forma Annex E - Lenders' Bank Accounts Annex F - Compliance and Excess Cash Flow Certificate Exhibits Exhibit 1.1(a) - Term Note C Exhibit 1.2(e) - Notice of Continuation/Conversion Exhibit 6.2(d) - EBITDA Exhibit 8.1 - Assignment Agreement Schedules Schedule 3.1(a) - Jurisdictions of Organization and Qualifications Schedule 3.1(b) - Capitalization Schedule 3.7 - Use of Proceeds Schedule 3.10 - Intellectual Property Schedule 3.11 - Investigations and Audits Schedule 3.12 - Employee Matters Schedule 3.13 - Litigation Schedule 3.14 - Real Estate Schedule 3.15 - Environmental Matters Schedule 3.16 - ERISA Schedule 3.17 - Deposit and Disbursement Accounts Schedule 3.18 - Agreements and Other Documents Schedule 3.19 - Insurance Schedule 3.22 - Health Care Matters Schedule 5.1 - Indebtedness Schedule 5.2 - Liens Schedule 5.3 - Investments Schedule 5.4 - Contingent Obligations Schedule 5.6 - Fundamental Changes Schedule 5.8 - Affiliate Transactions Schedule 5.9 - Business Description Schedule A - Inactive Subsidiaries iv SECOND LIEN CREDIT AGREEMENT This SECOND LIEN CREDIT AGREEMENT is dated as of November 15, 2006 and entered into by and among RADNET MANAGEMENT, INC., a California corporation ("Borrower"), the other persons designated as "Credit Parties", the financial institutions who are or hereafter become parties to this Agreement as Lenders, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual capacity "GE CAPITAL"), as Agent. R E C I T A L S: - WHEREAS, Borrower desires that Lenders extend a term credit facility to Borrower to fund a portion of the Acquisition (as hereinafter defined) and expenses related thereto, the repayment of certain indebtedness of Borrower, to provide working capital financing for Borrower and its Subsidiaries and to provide funds for other general corporate purposes of Borrower and its Subsidiaries; and WHEREAS, Borrower desires to secure all of its Obligations (as hereinafter defined) under the Loan Documents (as hereinafter defined) by granting to Agent, for the benefit of Agent and Lenders, a second lien security interest in and lien upon substantially all of its personal and real property; and WHEREAS, Primedex Health Systems, Inc., a New York corporation ("HOLDINGS") that owns all of the Stock of Borrower is willing to guaranty all of the Obligations and pledge to Agent, for the benefit of Agent and Lenders, all of the Stock of Borrower and substantially all of its other personal and real property to secure the Obligations; and WHEREAS, each of Beverly Radiology Medical Group III, a California general partnership ("BEVERLY"), Beverly Radiology Medical Group, Inc., a California corporation ("BEVERLY RADIOLOGY"), ProNet Imaging Medical Group, Inc., a California corporation ("PRONET"), Diagnostic Imaging Services, Inc., a Delaware corporation ("DIAGNOSTIC"), Radnet Sub, Inc., a California corporation ("RADNET SUB"), SoCal MR Site Management, Inc., a California corporation ("SOCAL"), Radnet Management I, Inc., a California corporation ("Radnet Management I"), Radnet Management II, Inc., a California corporation ("RADNET MANAGEMENT II"), Radnet Managed Imaging Services, Inc., a California corporation ("RADNET IMAGING"), Radiologix, Inc., a Delaware corporation ("RADIOLOGIX"), Advanced Imaging Partners, Inc., a Delaware corporation ("ADVANCED IMAGING"), Ide Imaging Partners, Inc., a Delaware corporation ("IDE IMAGING"), Mid Rockland Imaging Partners, Inc., a Delaware corporation ("ROCKLAND IMAGING"), Pacific Imaging Partners, Inc., a California corporation ("PACIFIC IMAGING"), Questar Imaging, Inc., a Florida corporation ("QUESTAR IMAGING"), Treasure Coast Imaging Partners, Inc., a Delaware corporation ("COAST IMAGING"), Community Imaging Partners, Inc., a Delaware corporation ("COMMUNITY IMAGING"), Radiology and Nuclear Medicine Imaging Partners, Inc., a Delaware corporation ("NUCLEAR IMAGING"), Valley Imaging Partners, Inc., a California corporation ("VALLEY IMAGING"), Questar Duluth, Inc., a Florida corporation ("QUESTAR DULUTH"), Questar Los Alamitos, Inc., a Florida corporation ("QUESTAR ALAMITOS"), Questar Victorville, Inc., a Florida corporation ("QUESTAR VICTORVILLE"), Rocky Mountain OpenScan MRI, LLC, a Colorado limited liability company ("OPENSCAN"), FRI, Inc., a California corporation ("FRI") is willing to guaranty all of the Obligations of Borrower and to grant to Agent, for the benefit of Agent and Lenders, a second lien security interest in and lien upon substantially all of its personal and real property to secure the Obligations; and 1 WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto in ANNEX A hereto, which is incorporated herein by reference. NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, Borrower, Credit Parties, Lenders and Agent agree as follows: SECTION 1. AMOUNTS AND TERMS OF LOANS 1.1 TERM LOAN C. Subject to the terms and conditions of this Agreement and in reliance upon the representations and warranties of Borrower and the other Credit Parties contained herein, each Term Lender agrees, severally and not jointly, to lend to Borrower in one draw, on the Closing Date, its Pro Rata Share of the aggregate amount of $135,000,000 (the "TERM LOAN C"). The outstanding principal balance of the Term Loan C shall be due and payable in full on the Term Loan C Maturity Date. Amounts borrowed under this SECTION 1.1(A) and repaid may not be reborrowed. At the request of the applicable Lender, such Lender's Term Loan C shall be evidenced by promissory notes substantially in the form of EXHIBIT 1.1(A) (as amended, modified, extended, substituted or replaced from time to time, each a "TERM NOTE C" and, collectively, the "TERM NOTES C"), and, except as provided in SECTION 1.7, Borrower shall execute and deliver each Term Note C to the applicable Lender. Each Term Note C shall represent the obligation of Borrower to pay the amount of the applicable Lender's Term Loan C Commitment, together with interest thereon. 1.2 INTEREST AND APPLICABLE MARGINS. (a) Borrower shall pay interest to Agent, for the ratable benefit of Lenders with respect to the Term Loan C made by each Lender, in arrears on each applicable Interest Payment Date, at the following rates: (i) with respect to such portion of the Term Loan C designated as an Index Rate Loan, the Index Rate plus the Applicable Term Loan C Index Margin per annum and (ii) with respect to such portion of the Term Loan C designated as a LIBOR Loan, the applicable LIBOR Rate plus the Applicable Term Loan C LIBOR Margin per annum. The Applicable Margins are as follows: Applicable Term Loan C Index Margin 6.00% Applicable Term Loan C LIBOR Margin 7.50% 2 (b) If any payment on the Term Loan C becomes due and payable on a day other than a Business Day, the maturity thereof will be extended to the next succeeding Business Day (except as set forth in the definition of LIBOR Period) and, with respect to payments of principal, interest thereon shall be payable at the then applicable rate during such extension. (c) All computations of Fees calculated on a per annum basis and interest shall be made by Agent on the basis of a 360-day year, in each case for the actual number of days occurring in the period for which such Fees and interest are payable. The Index Rate is a floating rate determined for each day.
